Filed 9/10/20 P. v. Kazaryan CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B299698

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. BA469982)
           v.

 ELVIS KAZARYAN,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Terry A. Bork, Judge. Affirmed.
      A. William Bartz, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, and David E. Madeo and Heidi
Salerno, Deputy Attorneys General, for Plaintiff and Respondent.
                       INTRODUCTION

       Elvis Kazaryan appeals from the trial court’s order
revoking his probation and sentencing him to county jail after the
court found he willfully violated terms and conditions of his
probation that required him to enroll and participate in an
inpatient drug treatment program and to notify the court if he
failed to complete it. Kazaryan argues that the trial court
misunderstood “the actual terms of probation” because the drug
treatment facility had discretion to enroll him in an outpatient
program and that his failure to complete the outpatient program
was not willful because he lacked transportation to get to the
program. Because substantial evidence supported the trial
court’s findings, we affirm.

      PROCEDURAL AND FACTUAL BACKGROUND

      A.     Kazaryan Pleads Guilty to Transporting a Controlled
             Substance, and the Trial Court Places Him on
             Probation
      The People charged Kazaryan with transporting a
controlled substance for sale (Health & Saf. Code, § 11379,
subd. (a)) and alleged he had served four prior prison terms
within the meaning of Penal Code section 667.5, subdivision (b).1
Kazaryan pleaded guilty and admitted the allegations (which the
court later struck). The court suspended imposition of the
sentence and placed Kazaryan on formal probation for three




1     Undesignated statutory references are to the Penal Code.



                                2
years. One of the conditions of Kazaryan’s probation was not to
use or possess controlled substances.

      B.     Kazaryan Violates the Terms of His Probation, and
             the Trial Court Orders Him To Enroll in a Drug
             Treatment Program
       Two months after the court placed Kazaryan on probation,
he was arrested for possessing methamphetamine. The court
held a probation violation hearing, read and considered a
probation report, and heard from a drug and alcohol placement
coordinator who works in the courthouse and makes
recommendations whether the court should refer defendants to a
drug program. The drug placement coordinator initially
recommended Kazaryan enroll in an outpatient drug program
because Kazaryan said that he had a job and that “his parents
[were] willing to take him back” into their home. The drug
placement coordinator stated his “biggest fear was to put
[Kazaryan] into an inpatient program where he would lose his job
and . . . family support.” The coordinator stated a facility with an
inpatient program Kazaryan had previously attended, FFC
Substance Abuse Foundation (FFC), was willing to enroll him
again in its inpatient program. The coordinator suggested the
court transfer Kazaryan “as a residential [patient], through the
transport order by the sheriffs,” to FFC, where a program social
worker could conduct an assessment, verify Kazaryan had a
residence and employment, and recommend whether Kazaryan’s
placement should be residential or outpatient. The coordinator
recommended Kazaryan “do residential for 90 days and then do
outpatient.”




                                 3
      The trial court stated that the drug placement coordinator’s
recommendation was “a good approach” and that the court would
“go along with” it. Without objection from counsel, the trial court
ordered the sheriff’s department to transport Kazaryan to FFC
and ordered Kazaryan to return to court in 60 days. The trial
court asked the drug placement coordinator to obtain for the next
court date a letter from FFC representatives “indicating what
they have designed for [Kazaryan] programmatically,” and the
coordinator said he would provide the letter and bring Kazaryan
to court “with an escort.” The trial court also ordered the
probation department to submit a supplemental report
confirming Kazaryan had “a place to stay and a job,” so that
Kazaryan’s residence and employment information could be
“looked at by two sources.” The trial court ordered Kazaryan to
“be released only to an authorized representative of” FFC, to
“comply with all program terms and conditions,” and to report to
the court if he “left or was discharged from the program for any
reason prior to completion.” The trial court asked Kazaryan if he
admitted his probation violation, and Kazaryan said he did.

      C.     Kazaryan Violates His Probation by Failing To
             Follow FFC’s Rules
       A week after the probation violation hearing, on a Monday,
the sheriff’s department transported Kazaryan to FFC and
released him to the program. Frances Carrillo, an FFC employee,
told Kazaryan that he would be enrolled in the inpatient
program, but that he would qualify for the outpatient program if
he submitted proof of residence and employment. Kazaryan
agreed and left the facility. He returned the next day, Tuesday,
for his intake appointment, but he did not provide proof of




                                4
residence or employment. Carrillo reminded Kazaryan that he
had to provide proof of residence and employment in order to
enroll in the outpatient program and that he had to attend group
sessions Monday through Saturday. Kazaryan submitted to a
random drug test, which was positive for methamphetamine, and
left FFC without attending a group session. Kazaryan did not
return Wednesday or Thursday. On Friday Carrillo called
Kazaryan to tell him she would notify the court he had failed to
comply with FFC program rules. Kazaryan told Carrillo he
would not be able to attend the program at FFC “because it was
far for him.” Later that day the drug placement coordinator
spoke with Kazaryan and called Carrillo to assure her Kazaryan
would attend the program the following Monday. Kazaryan,
however, did not return to FFC on Monday, and Carrillo notified
the court the program had discharged Kazaryan.

     D.       The Trial Court Revokes Kazaryan’s Probation and
              Sentences Him
        The trial court set the matter for a probation violation
hearing, stating it considered Kazaryan’s discharge from FFC
“aggravated conduct.” The trial court cited Kazaryan’s lengthy
criminal history and stated Kazaryan “probably had no intent to
stay, let alone take advantage of, the program.” The court also
stated that, based on the number of times the court had
previously referred Kazaryan to a drug treatment program in lieu
of jail time, the court “doubt[ed] the efficacy of trying this
approach again.”
        At the probation violation hearing, counsel for Kazaryan
asked the trial court to “reconsider letting him re-enroll” in a
drug treatment program. The trial court stated: “It appears to




                               5
the court from the available evidence that he never had any
intent of going and doing the program that we sent him to. Given
that and given the fact of his exceedingly lengthy criminal history
that includes 13 felony convictions and 31 misdemeanor
convictions, I am not inclined to revisit the issue.” The trial court
continued the hearing to allow the prosecution to subpoena
Carrillo.
       Carrillo, Kazaryan, and the drug placement coordinator
testified at the probation violation hearing. Carrillo stated that,
despite her repeated requests, Kazaryan never provided proof of
residence or employment. She stated that when Kazaryan
arrived at FFC she asked him whether he was going to return to
the facility, and Kazaryan said “he was not gonna have a
problem.” Carrillo stated that when she called Kazaryan on
Friday to tell him she was going to send a discharge letter to the
trial court, Kazaryan told her he would not return to FFC
because it was too far away. Carrillo also testified Kazaryan had
previously been in FFC’s inpatient program and was fully “aware
of the process” and the program rules.
       Kazaryan testified that he had no means of transportation
because his driver’s license was suspended and he could not
obtain insurance, that his cousin drove him to FFC for his
appointment on Tuesday but could not drive him the next day,
and that he did not tell his family that if he failed to attend the
program the court would revoke his probation. When his
attorney asked him why he did not submit proof of residence or
employment, Kazaryan stated, “I forgot it.” When his attorney
asked him if there was a reason he could not take public
transportation to FFC, Kazaryan stated, “No. I don’t have no
reason for it.” When his attorney asked him if there was a reason




                                 6
he did not “try to go back there and work something out” with
FFC, despite his belief Carrillo had already sent the discharge
letter, Kazaryan stated, “No, there isn’t.” And when his attorney
asked him if he had considered contacting the court to explain his
transportation challenges, Kazaryan stated, “No, I didn’t.”
Kazaryan testified he did not go back to FFC the following
Monday because he thought Carrillo had already notified the
court of his violation.
       The prosecutor asked Kazaryan if he was aware FFC
offered group sessions at different times during the day.
Kazaryan responded, “I think it’s five sessions I could have gone
to, but I didn’t go to them, to be exact.” When the prosecutor
asked him why he did not take public transportation to FFC,
Kazaryan stated, “I have never in my life rode a bus. I don’t even
know how . . . . ” Kazaryan also said that, although he “had
problems finishing” court-ordered drug programs in the past, he
was now willing “to do the residential program” and comply with
any conditions the trial court imposed.
       The drug placement coordinator testified that, when he
spoke with Kazaryan on Friday, Kazaryan told him he “didn’t
want to go back [to FFC] at all” and that he did not give a reason
or say he did not have transportation. After the drug placement
coordinator urged him to go back to FFC, Kazaryan agreed and
said he “ha[d] a ride to go on Monday.” The drug placement
coordinator stated he believed Kazaryan understood “what was
happening” and he recommended placing Kazaryan in “a very
strict program.”
       The trial court found by a preponderance of the evidence
Kazaryan willfully violated the terms and conditions of his
probation. The court stated: “The court ordered [Kazaryan]




                                7
personally in court to perform an inpatient program at FFC.
Sheriffs released him to that program. He asked [FFC] to
convert it to outpatient. [FFC] apparently agreed to do so even
though the court had ordered him to do inpatient. But instead,
the court is of the view, based on the evidence before it, that he
never intended to do the inpatient program. Instead, he talked
[FFC] into an outpatient program, but even as to that, he did not
follow up with that program requirement, and ultimately they
sent . . . a discharge report . . . . Additionally, he is in violation
because he did not come to court after the discharge or notify the
court. So it is the court’s view that Mr. Kazaryan never had any
intention of following through with the court-ordered inpatient
program that he was ordered to do.”
       The trial court revoked probation and proceeded to
sentence Kazaryan. The prosecutor argued that, because the
drug test FFC administered at intake was positive for
methamphetamine, there was no point “in trying to put
[Kazaryan] back in another program or putting him back on
probation.” The trial court, observing Kazaryan had a
“considerable” criminal history, sentenced him to four years in
county jail. Kazaryan timely appealed.

                           DISCUSSION

      A.    Applicable Law and Standard of Review
      At any time during probation the trial court may hold a
hearing to “revoke and terminate the supervision of the person if
the interests of justice so require and the court, in its judgment,
has reason to believe . . . that the person has violated any of the
conditions” of probation. (§ 1203.2, subd. (a); see People v. Leiva




                                  8
(2013) 56 Cal.4th 498, 504-505.) “In essence, the issue at a
probation revocation hearing is whether the defendant’s conduct
demonstrates that the leniency extended by the grant of
probation remains justified.” (People v. Garcia (2006) 39 Cal.4th
1070, 1087.) A trial court’s decision to revoke probation under
section 1203.2, subdivision (a), need only be supported by a
preponderance of the evidence. (People v. Rodriguez (1990)
51 Cal.3d 437, 445, 447.) The evidence, however, must show “‘the
probationer’s conduct constituted a willful violation of the terms
and conditions of probation.’” (People v. Cervantes (2009) 175
Cal.App.4th 291, 295; see People v. Galvan (2007)
155 Cal.App.4th 978, 982.)
       “We review a probation revocation decision pursuant to the
substantial evidence standard of review [citation], and great
deference is accorded the trial court’s decision, bearing in mind
that ‘[p]robation is not a matter of right but an act of clemency,
the granting and revocation of which are entirely within the
sound discretion of the trial court.’” (People v. Urke (2011)
197 Cal.App.4th 766, 773.) “We consider ‘whether, upon review
of the entire record, there is substantial evidence of solid value,
contradicted or uncontradicted, which will support the trial
court’s decision.’” (People v. Buell (2017) 16 Cal.App.5th 682,
687.)

      B.      Substantial Evidence Supported the Trial Court’s
              Finding Kazaryan Violated Probation
       Kazaryan argues substantial evidence did not support the
trial court’s findings he violated the terms and conditions of his
probation by failing to enroll and participate in an inpatient
program because the trial court did not order him to enroll in an




                                 9
inpatient program. Kazaryan argues that, when the court
revoked his probation, the court “was operating under a
misunderstanding of the actual terms” of his probation because,
according to Kazaryan, whether he would have to enroll in an
inpatient or outpatient program “was going to be left to the
discretion of the drug treatment program.” He also argues his
failure to enroll in the outpatient program was not willful
because FFC was far away and he did not have transportation.
Substantial evidence, however, supported the trial court’s
findings.

           1.      Substantial Evidence Supported the Trial
                   Court’s Finding Kazaryan Violated Probation
                   by Failing To Enroll in an Inpatient Program
      It is undisputed Kazaryan did not enroll in an inpatient,
residential drug treatment program. Kazaryan’s primary
argument is that he did not have to. Kazaryan is wrong. The
record is clear the trial court intended Kazaryan to enroll in an
inpatient drug program.
      At the probation violation hearing, the drug placement
coordinator stated that his personal preference was for Kazaryan
to enroll in an outpatient program, but that he was “not the
professional to make that decision.” The drug placement
coordinator stated that FFC was willing to enroll Kazaryan in its
inpatient program, that Kazaryan previously attended its
inpatient program, and that Kazaryan should enroll as a
residential patient. The coordinator told the court FFC would
conduct an assessment, which included verifying Kazaryan’s
residence and employment, to consider whether Kazaryan could
enroll in the outpatient program. He suggested Kazaryan start




                               10
with a 90-day residential program and then transition to an
outpatient program. The court agreed with the recommendation.
The court did not give FFC discretion to select a program when
Kazaryan arrived at FFC; the court only agreed that FFC could
make an assessment and that the court would consider that
assessment in determining whether Kazaryan could switch to an
outpatient program. The trial court expected Kazaryan to return
to court for the next hearing in 60 days with a report and “an
escort” from FFC, which indicates the court intended Kazaryan to
remain at FFC for at least 60 days until his next court hearing.
       Moreover, the trial court was aware Kazaryan had
unsuccessfully participated in several drug programs in the past.
Given Kazaryan’s history of drug-related crimes, the trial court
had good reason to impose the more restrictive program, as the
drug placement coordinator had ultimately recommended. (See
People v. Urke, supra, 197 Cal.App.4th at p. 774 [courts may
“devise reasonable conditions of probation in order to foster the
reformation and rehabilitation of the probationer and to protect
public safety”].) And if Kazaryan had any doubts or questions
about the terms and conditions of his probation, including
whether they allowed him to enroll in an outpatient program, he
could have sought clarification from the court. (See People v.
Olguin (2008) 45 Cal.4th 375, 379 [“‘[o]ral advice at the time of
sentencing . . . afford[s] defendants the opportunity to clarify any
conditions they may not understand and . . . to exercise the right
to reject probation granted on conditions deemed too onerous’”].)
Thus, Kazaryan violated the terms and conditions of his
probation when he failed to enroll in an inpatient program.




                                11
            2.     Substantial Evidence Also Supported the Trial
                   Court’s Finding Kazaryan Violated Probation
                   by Failing To Enroll in Any Program and To
                   Report to the Court
      Even if, as Kazaryan incorrectly argues, the trial court
gave FFC discretion to enroll him in an outpatient program,
Kazaryan violated (Kazaryan’s version of) the terms and
conditions of his probation by failing to comply with the rules of
that program. Carrillo told Kazaryan twice that in order to
enroll in the outpatient program he had to provide proof of
residence and employment. Kazaryan “forgot” to do so and left
FFC both days he was there without attending a group session.
Although at the probation violation hearing Kazaryan denied he
violated the terms and conditions of his probation, on appeal he
admits he “technically violated his grant of probation by not
returning to FFC.” He asserts, however, that his transportation
problem was a “very credible reason” for violating probation.
Substantial evidence supported the trial court’s finding that this
did not excuse Kazaryan’s violation.
      “Where a probationer is unable to comply with a probation
condition because of circumstances beyond his or her control and
defendant’s conduct was not contumacious, revoking probation
and imposing a prison term” is reversible error. (People v.
Cervantes, supra, 175 Cal.App.4th at p. 295; see People v. Hartley
(2016) 248 Cal.App.4th 620, 634 [violation of a probation
condition is not willful if it occurs “‘“by mere misfortune or
accident”’”].) Thus, a trial court’s discretion to revoke probation
requires the court to consider “that life is not always predictable
and that things do not always go according to plan.” (People v.
Zaring (1992) 8 Cal.App.4th 362, 379; see People v. Galvan,




                                12
supra, 155 Cal.App.4th at p. 985 [defendant’s failure to report to
his probation officer was not willful where the defendant had
been involuntarily deported]; Zaring, at pp. 377, 379 [defendant’s
violation of a probation condition to appear for a court hearing
was not willful because the defendant had an unexpected change
in childcare because of a caregiver’s illness, lived 35 miles from
the courthouse, and was only 22 minutes late to the hearing].)
But a trial court may find a defendant willfully violated the
terms and conditions of his or her probation if the defendant’s
“conduct was the result of irresponsibility, contumacious behavior
or disrespect for the orders and expectations of the court.”
(Zaring, at p. 379.)
       There was ample evidence Kazaryan’s conduct was willful
and irresponsible. Kazaryan told Carrillo and the drug
placement coordinator he would have no difficulty participating
in programs at FFC. It was only after Carrillo informed him she
was going to send a discharge letter to the court that Kazaryan
complained FFC was too far away. When Kazaryan did not
return to FFC on Wednesday or Thursday, he did not tell FFC (or
the court) he had transportation issues. Even after breaking his
promise to return to the program the following Monday,
Kazaryan never mentioned transportation issues, and instead
admitted he had “no reason for” failing to return.
       While Kazaryan’s hesitancy to use alternative or
unfamiliar modes of transportation (assuming he actually had
transportation problems) may have been inconvenient, it was not
“an insurmountable obstacle” (People v. Cervantes, supra,
175 Cal.App.4th at p. 293), nor did it make him unable to comply
with the terms and conditions of his probation. Kazaryan could
have resolved any transportation problems he may have had by




                               13
enrolling in the inpatient program, learning how to ride a bus,
using a rideshare service, disclosing to his family and friends the
consequences of not enrolling and participating in the program
and asking for their help, or reaching out to FFC, his probation
officer, or the court to explain his situation or for assistance.
Kazaryan had been ordered to complete drug programs several
times in the past and was all too familiar with the consequences
of failing to comply with program rules. (See People v. Hall
(2017) 2 Cal.5th 494, 501 [“‘[t]he word “wil[l]fully” . . . implies
that the person knows what he is doing’”].)
       Finally, Kazaryan also violated his probation by not
reporting to court after FFC discharged him from the program.
Again, Kazaryan did not provide a reason for failing to report,
which alone justified revocation of his probation. (See People v.
Bagley (1963) 218 Cal.App.2d 809, 811 [trial court did not abuse
its discretion in revoking probation where the court imposed a
reporting condition, and the defendant failed to report to his
probation officer or the court].)

                         DISPOSITION

      The order revoking Kazaryan’s probation is affirmed.



             SEGAL, J.

We concur:



             PERLUSS, P. J.               FEUER, J.




                                14